     6:17-cv-00279-RAW Document 56 Filed in ED/OK on 02/05/19 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF OKLAHOMA

EILEEN COONCE,                           )
                                         )
                   Plaintiff,            )
                                         )
v.                                       )        Case No. CIV-17-279-RAW
                                         )
AUTOMOBILE CLUB OF AMERICA;              )
AAA FIRE & CASUALTY INSURANCE            )
COMPANY; and CSAA FIRE & CASUALTY        )
INSURANCE COMPANY,                       )
                                         )
                   Defendants.           )

     ORDER DIRECTING JUDGMENT DEBTOR TO ATTEND ASSET HEARING AND
          ENJOINING JUDGMENT DEBTOR FROM ALIENATING PROPERTY


       This    matter   is   before    the   Court        on    the    Motion   of

Defendant/Judgment      Creditor,     CSAA   Fire    &    Casualty      Insurance

Company’s (“CSAA”) Motion to Set Asset Hearing (Docket Entry #53).

Within      the    Motion,    CSAA     requests      an        Order    directing

Plaintiff/Judgment Debtor to attend an asset hearing and enjoining

Judgment Debtor from transferring property.

       With the foregoing premises carefully considered, this Court

finds:

       1.     Defendant/Judgment Creditor CSAA was awarded attorney’s

fees in the amount of $13,273.00, as well as litigation expenses in

the amount of $467.13, against Plaintiff Eileen Coonce. (Docket

Entry #41).       Additionally, Defendant/Judgment Creditor CSAA was

awarded appellate attorneys’ fees in the amount of $7,037.50.

(Docket Entry #54).

       2.     These awards have not been satisfied.
   6:17-cv-00279-RAW Document 56 Filed in ED/OK on 02/05/19 Page 2 of 4



     3.     The Court further finds that Plaintiff/ Judgment Debtor

may own nonexempt property which could be used to satisfy the

judgment and that said property should not be transferred before

Plaintiff/Judgment Debtor attends an asset hearing.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that:

     1.     The Motion of Defendant/Judgment Creditor, CSAA Fire &

Casualty Insurance Company’s Motion to Set Asset Hearing (Docket

Entry #53) is hereby GRANTED.

     2.     Plaintiff/Judgment Debtor, Eileen Coonce, shall appear on

the 28th day of February, 2019, at 10:00 a.m., in Room 430, in the

United    States   Courthouse,   located   at   101    North    5th   Street,

Muskogee, Oklahoma, 74401, and she shall answer, under oath, the

questions of Defendant/Judgment Creditor concerning property that

may be used to satisfy the judgments in this action.

     3.     Plaintiff/Judgment    Debtor   shall      bring    to   the   asset

hearing the following documents:

                 A.     Records of income for the past two
            years;

                 B.     Bank statements for the past two
            years;

                 C.   Income tax return copies for the
            past two years;

                 D.   Legal description and/or deeds of
            all real estate owned;

                   E.   Automobile titles;




                                    2
   6:17-cv-00279-RAW Document 56 Filed in ED/OK on 02/05/19 Page 3 of 4



               F.      Accounting   books      of   any   business
          owned;

                 G.    Stocks, bonds, and securities owned;

                 H.    Safe   deposit    box   information,    if
          any;

               I.    Records of any and all other property
     owned or that is held in trust by another on your behalf;

               J.  Contracts, business records, or other
     documents showing ownership of an interest in any
     business.

     4.   Plaintiff/Judgment Debtor shall not alienate, conceal, or

encumber any nonexempt property until the asset hearing and further

Order of this Court.

     IT IS SO ORDERED this 5th day of February, 2019.




                              ___________________________________
                              UNITED STATES MAGISTRATE JUDGE




                                     3
6:17-cv-00279-RAW Document 56 Filed in ED/OK on 02/05/19 Page 4 of 4




                                 4
